DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Eric G. Halsne on May 9, 2022.

The application has been amended as follows: 
Claims 13-15 has been cancelled. 


Reasons for Allowance
Claims 6-8 are allowed over the prior art of record as amended in the response filed on April 28, 2022.

The following is an examiner’s statement of reasons for allowance: The closest prior art of records fail to teach that: a. wherein the push pulse locator is further adapted to be responsive to a pilot image of flow to set a push pulse focal point location so that there is no intervening flow at focal point for a push pulse or between a focal point for a push pulse and the target region; b. wherein the push pulse locator is further adapted to be responsive to a pilot image of motion to set a time and location of push pulse generation; c. wherein the push pulse locator is further adapted to be responsive to a pilot image of stiffness or elasticity set a focal point location for a push pulse that reduces the presence of tissue stiffness or elasticity inhomogeneities between the focal point and the target region; in combination with the rest of the independent claim limitations.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792.  The examiner can normally be reached on Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/BO JOSEPH PENG/Primary Examiner, Art Unit 3793